Bowles, Justice.
This appeal is from a jury verdict and judgment entered thereon granting a divorce to the parties, awarding appellant custody of the parties’ minor child and $50 per month child support; and awarding certain jointly titled items of personal property to appellee.
Appellant filed for divorce on the grounds of wilful mental cruelty and alleged that the marriage was irretrievably broken. She asked that a divorce be granted, that she be given $150 per month in child support and that she be awarded certain items of jointly titled personal property. Appellee answered, denying that he was guilty of *122mental cruelty, and cross claimed for a divorce on the ground of appellant’s wilful mental cruelty to him. Appellee asked for a jury trial on the issues.
Submitted July 7, 1978
Decided September 8, 1978.
Dennis J. Strickland, Sr., for appellant.
At the beginning of the trial, appellant made a motion for judgment on the pleadings on the issue of divorce. The motion was denied, and the case proceeded to a trial. At the close of the evidence the jury found for the appellee on the issue of divorce, set child support at $50 per month and awarded appellee various items of personal property. On appeal, appellant complains that the trial court erred in overruling her motion for judgment on the pleadings; that the verdict is contrary to law, the evidence and principles of justice; that the verdict is against the weight of the evidence; and that the award of child support is so inadequate as to justify the inference of gross mistake or undue bias. We affirm.
1. We agree with appellant that it was error for the trial court to deny her motion for judgment on the pleadings, and to submit the issue of divorce to the jury. Dickson v. Dickson, 238 Ga. 672 (235 SE2d 479) (1977); Leachmon v. Leachmon, 239 Ga. 780 (238 SE2d 863) (1977). However, appellant has failed to show any harm which resulted. The trial court, in its judgment entered on the verdict, granted a divorce to both of the parties. Appellant has not complained of any prejudicial evidence which was admitted solely on the divorce issue. Therefore, we find the error to be harmless, and refuse to reverse the ruling of the trial court.
2. The award of jointly titled personal property to appellee was authorized by the evidence, and was not an award of alimony out of the wife’s estate.
3. We have reviewed the evidence and find the award of $50 per month child support not to be so inadequate as to justify the inference of gross mistake or undue bias.

Judgment affirmed.


All the Justices concur.

Delman L. Minchew, for appellee.